DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 01/26/2021.
Claims 1-3, 5-12, 14-18, 21-24 are pending.

Response to Amendment

Applicant has amended independent claims 1, 11, 19 and dependent claims 2, 12, 14-18 to include new/old limitations in a form not previously presented necessitating new search and considerations. New claims 21-24 have been added and previous claims 4, 13 and 19-20 have been canceled by the Applicant.

The amendment filed 12/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
-- multiple static virtual machines confirmed as being offline by a SDN controller -- in claim 1.
-- SDN controller comprising: a processor, a bus, and a memory configured to store an executable instruction….stored in the memory -- in claim 11.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-12, 14-18, 21-24 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “virtual machines are confirmed as being offline by SDN controller”. It is unclear what is meant by confirmed (i.e. if the SDN controller tests that the virtual machines are not online based on information comprising all the configured static virtual machine and monitoring the status of virtual machines or static virtual machine sends a notification to the SDN controller before going offline or both).
Claims 11 and 19 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Rest of the dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pub. No. 2015/0071289 A1, hereafter Shin) in view of Tiwari et al. (US Pub. No. 2016/0330076 A1, hereafter Tiwari) and further in view of Torii (US Pub. No. 2011/0231508 A1) and further in view of Ishaya et al. (US Pub. No. 2015/0229629 A1, hereafter Ishaya).

Shin, Tiwari and Ishaya were cited in the last office action.


As per claim 1, Shin teaches the invention substantially as claimed including a method for deploying a virtual machine in a software-defined data center  ([0017] SDN environment, large size network, virtualization environment, host are frequently generated and deleted [0102] mobile service in the SDN environment or virtual machine migration of virtualization environment [0106] virtual machine moves [0092] virtual machine, first accesses, network) including multiple static virtual machines ([0106] virtual machine moves to the other virtual machine i.e. multiple vm [0092] virtual machine, first access, network i.e. static), wherein the multiple static virtual machines are confirmed as being offline by a software defined networking (SDN) controller ([0092] virtual machine first access network i.e. static L296 [0085] host rebooting, first access network [0086] broadcasts GARP [0087] GARP request packet, SDN controller i.e. virtual machines running on the host were offline [0007] SDN controller, topology management, state management, global view of the network state), the method comprising: 
obtaining, by the SDN controller in the software- defined data center (fig 1 SDN controller 120 SDN 100 ([0017] SDN environment, large size network, virtualization environment), an online event from an edge switch coupled to the SDN controller (fig 1 SDN controller 120 SDN switch 110 [0081] online state [0085] host rebooting, host first accesses a network [0086] host broadcast GARP request packet [0087] GARP request packet, SDN switch 110a receives the GARP request packet [0088] SDN controller 120 receives this GARP request packet), wherein the online event indicates that a virtual machine is newly online ([0092] virtual machine which has the same MAC and IP address first accesses to this network in a virtualization environment - equivalent to newly online machine [0085] host rebooting, host first access a network [0092] host has been rebooted); 
determining, by the SDN controller, a media access control (MAC) address of the online virtual machine matches a MAC address of one of the multiple static virtual machines, to confirm that the one of multiple static virtual machines defined in the software-defined data center is newly online ([0089] ARP controller, checks the source MAC address with the ARP table 220 fig 6 S604 [0090] if the source MAC address doesn’t exist [0091] if the source MAC address is in the ARP table 220 [0092] If the source MAC and IP address pair of the GARP request packet is in the ARP table 220, this is the case where the host 10a has been rebooted or the case where a virtual machine which has the same MAC and IP address first accesses to this network in a virtualization environment, host has been rebooted, virtual machine first access this network in a virtualization environment [0015] pairs of IP and MAC address collected, stored, ARP table of each host; fig 6 S606-yes S608-Yes/No fig 3 SDN Controller 120 ARP controller 210 [0058] ARP controller/table, module of the SDN controller), wherein the multiple static virtual machines belong to one or more service clusters, each service cluster providing a single type of service, wherein static virtual machines within a service cluster are configured with a same IP address; and 

 deploying, by the SDN controller, the online virtual machine to a first service cluster in the one or more service clusters based on an IP address of the online virtual machine ([0104] host moves and connected to other switch [0106] host migration, virtualization environment, virtual machines moves other virtual machines [0092] host has been rebooted, virtual machine first access this network in a virtualization environment [0102] mobile service in the SDN environment or virtual machine migration, changing connection from switch to another switch [0086] GARP request packet, MAC address, IP address), wherein  the IP address of the online virtual machine is identical to an IP address of static virtual machines within the first service cluster ([0089] ARP controller, checks the source MAC address with the ARP table 220 fig 6 S604 S608-Yes [0091] if the source MAC address is in the ARP table 220 [0092] MAC/IP address, GARP request, in the ARP table, virtual machine, first accesses the network).

	Shin doesn’t specifically teach wherein the multiple static virtual machines belong to one or more service clusters, each service cluster providing a single type of service, wherein static virtual machines within a service cluster are configured with a same IP address, deploying virtual machine to a first service cluster in the one or more service clusters, wherein IP address of the virtual machine is identical to an IP address of static virtual machines within the first service cluster.
	
Tiwari, however, teaches wherein the multiple static virtual machines belong to one or more service clusters (fig 6 appliance cluster 600 appliances 200a-n [0244] plurality of appliance or other computing devices, nodes, joined into a single cluster, [0248] appliance cluster, plurality of virtual machines), each service cluster providing a single type of services ([0244] cluster, operate, application serve, network storage server, backup service [0245] homogeneous set of computing devices, identical appliances/blade server within one or more chassis/desktop/computing devices [0062] appliance 200 includes any application acceleration and/or security related appliances and/or software), wherein static virtual machines within a service cluster are configured with a same IP address; and 
deploying virtual machine to a first service cluster in the one or more service clusters ([0248] cluster may be deployed to operate as a single appliance, cluster, plurality of virtual machines, configured as appliance [0251] deployed as non-intermediary node, server, client [0252] [0265] configure, devices, applications, services deployed in the data center [0295] deployed, datacenter, group of device, implement policies), wherein IP address of the virtual machine is identical to an IP address of static virtual machines within the first service cluster.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Shin with the teachings of Tiwari of joining one or more homogeneous computing devices to a single cluster operating to provide application/network storage/backup services, deploying plurality of virtual machine as a cluster to improve efficiency and allow the multiple static virtual machines belong to one or more service clusters, each service cluster providing a single type of services, and deploying virtual machine to a first service cluster in the one or more service clusters to the method of Shin as in the instant invention. The combination would have been obvious because applying known method of deploying VM to the cluster providing a type of service taught by Tiwari to the VM deployed in the SDDC taught by Shin to yield expected result of instantiating and managing VM for a service group and improved efficiency (Shin [0016] [0017 Tiwari [0003] [0183]). 
Shin and Tiwari, in combination, do not specifically teach wherein static virtual machines within a service cluster are configured with a same IP address, and wherein IP address of the virtual machine is identical to an IP address of static virtual machines within the first service cluster.
Torii, however, teaches wherein static virtual machines within a service cluster are configured with a same IP address ([0005] single IP address type [0011]  all nodes have a same IP address), and wherein IP address of the virtual machine is identical to an IP address of static virtual machines within the first service cluster.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Shin and Tiwari with the teachings of Torii of all nodes have a same IP address to improve efficiency and allow the static virtual machines within a service cluster are configured with a same IP address to the method of Shin and Tiwari as in the instant invention. The combination would have been obvious because applying known method of all nodes have a same IP address taught by Torii to the VM deployed in the SDDC taught by Shin and Tiwari to yield expected result of static virtual machines within a service cluster are configured with a same IP address and improved efficiency (Shin [0016] [0017 Tiwari [0003] [0183] Torii [0003]). 
Shin, Tiwari and Torii, in combination, do not specifically teach wherein IP address of the virtual machine is identical to an IP address of static virtual machines within the first service cluster.
Ishaya, however, teaches wherein IP address of the virtual machine is identical to an IP address of static virtual machines within the first service cluster ([0175] authenticating a VM instance [0176] identity based authentication, permission based on identity, MAC address [0180] allow user A to start VM that it owns [0181] identity based virtual machines [0182]  MAC address replaced with IP address [0050] cluster, registry of VM information [0147] cluster of VMs, provide described function [0165] fixed IP address, for compute nodes).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Shin, Tiwari and Torii with the teachings of Ishaya of cluster registry of VM information and authentication of VM instance based on IP address to improve efficiency and allow determining wherein IP address of the virtual machine is identical to an IP address of static virtual machines within the first service cluster to the method of Shin, Tiwari and Torii as in the instant invention. The combination would have been obvious because applying known method of deploying VM instance by authenticating VM based on IP address taught by Ishaya to the VM deployed in a service cluster of the SDDC taught by Shin, Tiwari and Torii to yield expected result of instantiating and managing VM based on identical IP for a service group and improved efficiency (Shin [0016] [0017 Tiwari [0003] [0183] Torii [0003] Ishaya [0006]).

As per claim  2, Shin teaches wherein determining, by the SDN controller, a MAC address of the online virtual machine matches a MAC address of one of multiple static virtual machines defined in the software-defined data center ([0089] ARP controller, checks the source MAC address with the ARP table 220 fig 6 S604 [0090] if the source MAC address doesn’t exist [0091] if the source MAC address is in the ARP table 220 [0092] host has been rebooted, virtual machine first access this network in a virtualization environment [0015] pairs of IP and MAC address collected, stored, ARP table of each host; fig 6 S606-yes S608-Yes/No fig 3 SDN Controller 120 ARP controller 210 [0058] ARP controller/table, module of the SDN controller), comprises: 
sending, by the SDN controller, an identification request message to the online virtual machine by simulating a gateway of a candidate virtual machine ([0008] host A broadcast an Arp request message, entire network to get the MAC address of the host B fig 1 host A 10 SDN switch 110 host B SDN controller 120 [0092] host has been rebooted, virtual machine  first access this network in a virtualization environment ), wherein the identification request message is used to instruct the online virtual machine to report a MAC address of the online virtual machine ([0008] host B, receives the ARP request packet, transmit the ARP reply packet, inform MAC address of host B [0092] virtual machine, access the network); 
receiving, by the SDN controller, a response message that is of the identification request and that is sent by the online virtual machine (fig 4 receive ARP request packet S402 [0008] transmit the ARP reply packet, inform MAC address fig 1 SDN controller 120 [0092]); and 
obtaining, by the SDN controller, the MAC address of the online virtual machine carried in the response message of the identification request ([0013] host A broadcast ARP reply packet, source/destination MAC fields, those of host A [0086] GARP request packet, MAC address, IP address [0088] SDN controller receives this GARP request packet); and 
determining, by the SDN controller, that the MAC address of the online virtual machine is same as a MAC address of one of multiple static virtual machines defined in the software-defined data center ([0089] ARP controller, checks the source MAC address with the ARP table 220 fig 6 S604 S608-Yes [0091] if the source MAC address is in the ARP table 220  [0092] host has been rebooted, virtual machine first access this network in a virtualization environment  [0015] pairs of IP and MAC address collected, stored, ARP table of each host fig 3 SDN Controller 120 ARP controller 210 [0058] ARP controller/table, module of the SDN controller).
a destination MAC address in an ARP request part of the ARP request packet is padded with a special field ([0008] ARP request packet, source and destination IP/MAC address), wherein the special field indicates that the destination MAC address is to be padded by a responding party ([0013] ARP reply packet, host A fills the source/destination IP/MAC address fields, with those of host A).  

As per claim 5, Tiwari teaches creating a new service cluster ([0244] cluster, operate, application serve, network storage server, backup service [0245] homogeneous set of computing devices, identical appliances/blade server within one or more chassis/desktop/computing devices) by using a shared IP address as an identifier ([0298] management IP address, IP address of the device, specifying a default gateway on the device).
Ishaya teaches remaining claim elements of whether the service cluster to which the online virtual machine belongs is created ([0049] cluster, controller, store/provide identifying information associated with the different addressable elements in the cluster fig 8 810 i.e. new VM belongs to one of the cluster or not); and 
creating in response to determining that the service cluster to which the online virtual machine belongs has not been created ( [0049] cluster, controller, store/provide identifying information associated with the different addressable elements in the cluster fig 8 810 812 load the VM image from the image service 816).
As per claim 6, Shin teaches the 32determining, by the SDN controller, whether the IP address of the online virtual machine comprised in the service cluster to which the online virtual machine belongs is invalid ([0031] checking whether the MAC address corresponding to destination IP address of ARP request packet exist in the ARP table fig 6 s604-yes/no [0015] age, automatically expire the unused entry from the ARP table); and 
deleting, by the SDN controller, the online virtual machine from the service cluster  in response to determining that the IP address of the online virtual machine is invalid ([0015] age, automatically expire the unused entry from the ARP table [0017] hosts are frequently deleted fig 6 has ICMP echo reply packet has been received - No S618 ICMP error packet).

As per claim 7, Shin teaches initiating, by the SDN controller, a health check of the service cluster to which the online virtual machine belong, and determining, by the SDN controller, according to a result of the health check, whether the IP address of the online virtual machine in the service cluster to which the online virtual machine belongs is invalid ([0015] age, automatically expire the unused entry from the ARP table [0029] set age field [0092] ARP controller 210 updates the age field fig 6 has ICMP echo reply packet has been received - No S618 ICMP error packet).

As per claim 8, Shin teaches wherein the initiating the health check of the service cluster to which the online virtual machine belongs (fig 6 send ICMP echo request packet S616 ), and 
determining whether the IP address of the online virtual machine in the service cluster is invalid ([0015] age, automatically expire the unused entry from the ARP table [0029] set age field [0092] ARP controller 210 updates the age field fig 6 S618-no) comprises: 
	receiving, by the SDN controller, a port status event sent by an edge switch, and determining a port whose interface status is abnormal according to the port status event, so as to determine that the IP address of the online virtual machine corresponding to the port whose interface status is abnormal, is invalid ([0015] age, automatically expire the unused entry from the ARP table [0029] set age field [0092] ARP controller 210 updates the age field fig 6 has ICMP echo reply packet has been received - No S618 ICMP error packet [0007] SDN controller, state management, global view of the network state [0081] GARP, check state, ip initialization, IP change, network card replaced).
As per claim 9, Shin teaches the initiating the health check of the service cluster and determining whether the IP address of the online virtual machine in the service cluster to which the online virtual machine belongs is invalid comprises: 
periodically sending, by the SDN controller, a link status detection request to the online virtual machine in the service cluster to which the online virtual machine belongs (fig 6 send ICMP echo request packet S616); and 
monitoring whether a response message that is of the link status detection request and that is returned by the online virtual machine in the service cluster to which the online virtual machine belongs is received within a preset time (fig S618-Yes/No), so as to determine that the IP address of the online virtual machine encountering response message timeout is invalid (fig 6 S618-no ICMP error packet [0015] age, automatically expire the unused entry from the ARP table).

As per claim 10, Shin teaches wherein the initiating, by the SDN controller and determining whether the IP address of the online virtual machine in the service cluster to which the online virtual machine belongs is invalid comprises: 
receiving, by the SDN controller, an aging forwarding flow table event sent by at least one edge switch, so as to determine that the IP address of the online virtual machine corresponding to the aging forwarding flow table is invalid ([0015] age, automatically expire the unused entry from the ARP table [0053] routing path, forwarding rules, transfer to the SDN switches; fig 6 S614 S616-no ICMP error).

Claim 11 recites a processor (Tiwari: fig 1E 101); a bus (Tiwari: fig 1E 150); and a memory configured to store an executable instruction (Tiwari: fig 1E 122), wherein the processor and the memory are connected via the bus (Tiwari: fig 1E 101 150 122) and wherein the processor executes the executable instruction stored in the memory (Tiwari: [0307] Ishaya [0037]) to perform limitations similar to claim 1. Therefore, it is rejected for the same rational.

Claim 12 recites elements of claim 2. Therefore, it is rejected for the same rational.

Claim 14 recites elements of claim 6. Therefore, it is rejected for the same rational.

Claim 15 recites elements of claim 7. Therefore, it is rejected for the same rational.

Claim 16 recites elements of claim 8. Therefore, it is rejected for the same rational.

Claim 17 recites elements of claim 9. Therefore, it is rejected for the same rational.

Claim 18 recites elements of claim 10. Therefore, it is rejected for the same rational.

Claim 21 recites a non-transitory machine readable medium having instructions stored therein, which when expected by a processor, cause the processor (Tiwari: [0307]) to perform a method similar to those of limitation in claim 1. Therefore, it is rejected for the same rational.
Claim 22 recites machine readable medium for limitations in claim 2. Therefore, it is rejected for the same rational.
Claim 23 recites machine readable medium for limitations in claim 3. Therefore, it is rejected for the same rational.
Claim 24 recites machine readable medium for limitations in claim 5. Therefore, it is rejected for the same rational.

	
Response to Arguments

The previous claim objections have been withdrawn.
The previous 35 USC 112(f) interpretations have been cancelled.
The previous objections under 35 USC 112 (b) have been withdrawn. 
Applicant's arguments filed on 12/29/2020 have been fully considered but they are not persuasive.  In Applicant’s response filed on 12/29/2020, Applicant argues the following:
Shin fails to disclose “wherein the multiple static virtual machines belong to one or more service clusters, each service cluster providing a single type of services, wherein static virtual machines within a service cluster is configured with a same IP address; and deploying virtual machine to a first service cluster in the one or more service clusters, wherein IP address of the virtual machine is identical to an IP address of static virtual machines within the first service cluster”.
Shin further fails to disclose the limitation in which "the multiple static virtual machines are confirmed as being offline by a software defined networking (SDN) controller", and "determining, by the SDN controller, a MAC address of the online virtual machine matches a MAC address of one of multiple static virtual machines defined in the software-defined data center, to confirm that the one of multiple static virtual machines defined in the software-defined data center is newly online".
Furthermore, Shin does not disclose any about offline state, let alone the offline state of the static virtual machine is confirmed by the SDN controller.
Tiwari fails to disclose "wherein static virtual machines within a service cluster is configured with a same IP address".
Ishaya fails to disclose "wherein IP address of the virtual machine is identical to an IP address of static virtual machines within the first service cluster".
Further, Tiwari is silent about "the multiple static virtual machines are confirmed as being offline by a software defined networking (SDN) controller", and "determining, by the SDN controller, a MAC address of the online virtual machine matches a MAC address of one of multiple static virtual machines defined in the software-defined data center, so as to confirm that the one of multiple static virtual machines defined in the software-defined data center is newly being online".
Ishaya also fails to disclose the limitation in which "the multiple static virtual machines are confirmed as being offline by a software defined networking (SDN) controller", and "determining, by the SDN controller, a MAC address of the online virtual machine matches a MAC address of one of multiple static virtual machines defined in the software-defined data center, so as to confirm that the one of multiple static virtual machines defined in the software-defined data center is newly being online".
Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a.) As illustrated above, the argued claim elements are being taught by supplementary prior arts namely Tiwari, Torii and Ishaya.
With respect to point b.) Examiner respectfully disagree with the Applicant argument that Shin only teaches GARP request with respect to host being online. Shin teaches if the source MAC and IP address pair of the GARP request packet is in the ARP table 220, this is the case where the host 10a has been rebooted or the case where a virtual machine which has the same MAC and IP address first accesses to this network in a virtualization environment. In this case, it is not essential to update ARP table 220, the ARP controller 210 updates the age field of the ARP table 220 at step S610. To avoid a modification of the GARP, the SDN controller 120 can create the forwarding rule to broadcast the GARP request at step S612, and transfer this rule to all SDN switches 110a, 110b, and 110c. The SDN switches 110a, 110b, and 110c configure the received forwarding rule from the SDN controller 120, and start to broadcast the GARP request packet of the host 10a. ([0092]). Shin also teaches host rebooting/first accessing the network ([0085]) and GARP request packet being forwarded to the SDN controller ([0086] [0087]), which is equivalent to the idea of confirming that virtual machine/hosts were offline and being rebooted/restarted/rejoined the network. In addition, Shin also teaches SDN controller has the global view of the network state and performs the topology/state management of the network ([0007]), which essentially would require status of every hosts/VM/network element is known to the SDN controller.
 With respect to point c.) As explained above, with respect to point b, Shin teaches virtual machine and/or host first accessing the network or rebooting send GARP request packet to the SDN controller ([0085]-[0087] [0092]), which indicates that new virtual machine/host were offline and just being restarted/rejoined. In addition, SDN controller also performs topology/state management and has the global view of the network state ([0007]), which would have clear status of virtual machines being online or offline. In addition, Tiwari also teaches health monitoring program to determine a state/status/health of any portion of the appliance ([0125]), which for at least one of ordinary skills in the art would have been obvious to apply with the SDN controller taught by Shin. Similar teachings is available by Ishaya ([0187]) and Torii (fig 2 33, 34).
With respect to point d.) Argument is moot in view of new grounds of rejections.
With respect to point e.)  Ishaya teaches process of instantiating, launching and authenticating a VM instance ([0175]) using permission based on identity such as MAC address ([0176]). In case of a request to create and run a VM instance, or allow a user to start VM ([0176] [0180]), instantiating VM using identity such as IP address ([0181] [0182]). Ishaya also teaches cluster of physically co-located information processing system ([0046] [0047]) and associated information such as registry of VM ([0050] [0147]) and creating/administering and destroying VMs according to the request that may be organized into clusters ([0165] [0167]). Any request for creating VM being authenticated based on IP address would be equivalent to matching the IP address in the registry/storage to the requested IP address.
With respect to point f.) Same response as with respect to point b. and c.
With respect to point g.) Same response as with respect to point b. and c.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Araujo; Nelson (US 9223596 B1) teaches virtual machine fast provisioning based on dynamic criterion.
Bartfai-Walcott; Katalin K. et al. (US 20160357610 A1) teaches techniques to allocate configurable computing resources.
Basso; Claude et al. (US 10838942 B2) teaches network control software notification and invalidation of static entries.
Madani; Habib et al. (US 20150067126 A1) teaches method and apparatus for multi-tenant service catalog for a software defined cloud.
Naseh; Zeeshan et al. (US 20150067677 A1) teaches method and apparatus for defining virtual machine placement  logic that is configurable and restricts virtual machine provisioning within a software defined cloud.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195